Exhibit 10.3

TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT (this “Agreement”) is made and entered into as of the
18th day of October, 2011 by and between QUIDEL CORPORATION, a Delaware
corporation (the “Company”), and JOHN RADAK, an individual (“Radak”).

BACKGROUND

A. Radak currently serves as the Company’s Chief Financial Officer. Pursuant to
pre-existing and continuing employment and related understandings and
agreements, Radak’s employment with the Company is “at will.”

B. The Company and Radak have agreed that Radak’s employment with the Company
will terminate on the earlier of (i) Radak’s start date of employment with
another company (i.e., Radak’s voluntary termination) or (ii) July 31, 2012 (the
“End Date”).

C. The Company and Radak are entering into this Agreement to confirm their
understandings as to Radak’s employment prior to the End Date and each party’s
commitments and obligations on and after the End Date.

AGREEMENT

1. Employment. Upon and subject to the terms and conditions set forth herein,
the Company shall continue to employ Radak on a full-time basis in his current
position until October 31, 2011, and Radak accepts such continued employment.
Radak acknowledges and agrees that, as of November 1, 2011, provided he has
signed and not revoked the Release required by Section 4 hereof, his title will
be changed to “Special Advisor to the Chief Executive Officer,” a position that
will report to the Company’s Chief Executive Officer with such duties to include
assisting with the financial review of the Company’s 2011 fiscal year, and
assisting with other financial matters, as may be reasonably requested by the
Chief Executive Officer from time to time. Unless earlier terminated pursuant to
this Agreement, Radak will remain in this position through the End Date. In such
role, Radak agrees to make himself available on an as-needed basis and generally
up to eighty (80) hours per month for assignments and to dutifully complete such
assignments to the best of his ability at such locations as reasonably
designated by the Chief Executive Officer.

2. Term. The term of Radak’s employment shall continue until, and then
automatically terminate, as of the End Date, unless terminated earlier pursuant
to this Agreement.

3. Compensation and 2011 Bonus Eligibility.

a. Base Salary. Subject to the terms and conditions herein, Radak’s base salary
shall continue at the same level as in effect as of the date of this Agreement
through the End Date. Subject to the terms and conditions herein and in the
event that the End Date is prior to April 30, 2012 due to Radak’s employment
start date with another company before such date (i.e., Radak’s voluntary
termination before such date), Company shall pay Radak the remainder of his base
salary from the End Date through April 30, 2012 as a lump sum within ten
(10) days of notice to Quidel that Radak has begun employment elsewhere.



--------------------------------------------------------------------------------

b. Benefits and Bonus Eligibility. Radak’s employee benefits for medical, dental
and vision and 401(k) plan shall continue through the End Date at the same
levels as are in effect as of the date of this Agreement, provided that he has
signed and not revoked the Release pursuant to Section 4 hereof. Radak
acknowledges and agrees that he shall not receive any further grants of equity
incentive awards nor shall he be eligible to participate in any bonus plans
applicable to fiscal year 2012 or any year thereafter. Subject to the terms and
conditions herein, Radak shall be eligible for his full annual bonus consistent
with the terms of the Company’s 2011 program (40% annual target) for fiscal year
2011, if the Company’s Board of Directors or its Compensation Committee,
determines in its sole discretion, that the Company has met its performance
metrics for fiscal year 2011, provided that (i) such bonus payment shall be
payable, if applicable, when all 2011 executive bonuses are paid, and (ii) he
has signed and not revoked the Release pursuant to Section 4 hereof. In
addition, Radak will continue to accrue vacation through the End Date, and
payment for any accrued vacation as of such End Date shall be made as of the End
Date.

c. Outplacement Services. Radak shall be eligible for executive outplacement
services through Lee Hecht Harrison subject to a six (6) month limitation and a
cap for such costs to be incurred by the Company for these services.

4. Release. On or before November 8, 2011, and as a material condition to
Radak’s (a) continued employment hereunder pursuant to Sections 1 and 3 hereof,
and (b) receipt of the benefits set forth in Sections 3 and 6 hereof, Radak
shall execute and deliver to the Company (and thereafter not revoke) a Release
in the form attached hereto as Exhibit A. For avoidance of doubt, the parties
acknowledge and agree that Radak’s failure to deliver (and not thereafter
revoke) the Release in the time period specified above shall result in
termination of employment on or before November 8, 2011 and no further vesting
of Radak’s equity awards thereafter.

5. Radak’s Acknowledgements and Obligations. As a material condition to Radak’s
receipt of the benefits set forth in Sections 3 and 6 hereof, Radak acknowledges
and reaffirms his continuing obligation to adhere to the Agreement Re
Confidential Information, Inventions, Non-Solicitation and Conflicts of Interest
(“Confidentiality Agreement”) he signed on December 14, 2006. In particular,
Radak reaffirms his obligations under Section 4 of the Confidentiality
Agreement, which precludes soliciting of or causing employees to leave their
employment with Quidel for one year following the termination of his employment.
In addition and as a material condition to Radak’s receipt of the benefits set
forth in Sections 3 and 6 hereof, Radak agrees that while employed by the
Company hereunder he will not, directly or indirectly, provide services, whether
as an employee, consultant, director, independent contractor, agent, owner or
partner, to any person or entity that competes or is planning to compete with
the Company in the diagnostic test market; provided, however, that Radak’s
passive investment of up to five percent (5%) of the outstanding voting
securities or similar equity interest in a publicly held entity shall not be
deemed a breach of this Agreement. Radak agrees that he will not make any
statement that is disparaging of the Company or any of its affiliates, or any of
their respective directors, employees or distributors (except to the extent
necessary to respond truthfully to any inquiry from applicable regulatory
authorities or to provide information pursuant to legal process). In the event
that Radak is to start employment with another company prior to July 31, 2012,
he shall promptly notify Company as to the start date of such new employment.

 

2



--------------------------------------------------------------------------------

6. Vesting of Equity Awards. The vesting of equity awards (restricted stock and
options) held by Radak shall not be accelerated. Such equity awards shall,
during Radak’s continuing employment, continue to vest through the End Date and
be governed in accordance with the Company’s applicable equity incentive plans
and specific equity award grant documentation. All equity awards held by Radak
at the time of the termination of his employment shall also be handled in
accordance with the Company’s applicable equity incentive plans and grant
documentation.

7. Termination by the Company. In the event that Radak is terminated by the
Company with “Cause” (as defined below), Radak shall not be entitled to the
payments, benefits or vesting of equity described in Sections 3 or Section 6
hereof, but shall only be entitled to salary, accrued benefits and other amounts
legally owing to Radak through the date of employment termination. The Company
shall thereafter have no further obligations to Radak under this Agreement.

In the event that Radak is terminated by the Company without “Cause” (as defined
below), provided that Radak executes and delivers to the Company within 21
calendar days after such termination (and thereafter does not revoke) a Release
in the form attached hereto as Exhibit A, Radak shall be entitled to receive the
following severance payments and benefits: (i) a lump-sum payment equal to the
remaining amount of base salary that Radak would have received if the term of
this Agreement had continued until July 31, 2012, less applicable taxes and
withholdings, payable within thirty (30) days from the date of termination,
(ii) the employee benefits described in the second and third paragraph of
Section 3 hereof through July 31 2012, and (iii) the vesting of equity awards,
as and to the extent described in and contemplated by Section 6 hereof, as
though Radak’s employment continued through July 31, 2012.

 

3



--------------------------------------------------------------------------------

For purposes hereof, “Cause” shall be limited to the following: (1) fraud;
(2) personal dishonesty involving money or property of the Company or that
results in material harm to the Company; (3) Radak’s willful misconduct that is
injurious to the Company; (4) a serious breach of a fiduciary duty to the
Company involving personal profit; (5) Radak’s conviction for a felony
(including via a guilty or nolo contendere plea), excluding traffic offenses;
(6) Radak’s willful and continued neglect of duties (other than any such failure
resulting from his incapacity because of physical or mental illness); or
(7) Radak’s material breach of this Agreement; provided, however, that
unsatisfactory job performance shall not be considered Cause for termination of
Radak’s employment by the Company. Radak shall be afforded a reasonable
opportunity of up to 30 days (as of and upon written notice from the Company) to
cure any willful neglect of his duties and any other alleged material breach of
this Agreement if such breach is reasonably susceptible of cure. If, in the
reasonable good faith judgment of the Company, the alleged breach is not
reasonably susceptible of cure, or such circumstances or material breach has not
satisfactorily been cured within such thirty (30) day period, such neglect of
duties or material breach shall thereupon constitute “Cause.”

8. Confidentiality of Business and Legal Information. Radak acknowledges that
the Company holds as confidential and/or privileged certain information
(including, but not limited to, non-public information obtained by Radak in his
position as an officer of the Company), as well as certain trade secret
information and knowledge concerning the intimate and confidential affairs of
the Company and the various phases of its business, including, for example and
without limitation, processes, formulae, data and know-how, improvements,
inventions, techniques, marketing plans, strategies, forecasts, mailing lists,
customer lists, pricing information, manufacturing processes, distribution
systems, computer systems or programs and other types of similar information
within Radak’s knowledge by virtue of his employment with the Company
(collectively, the foregoing shall be referred to herein as “Confidential Trade
Secret, Proprietary and Legal Information”). Radak agrees that all Confidential
Trade Secret, Proprietary and Legal Information shall be the sole property of
the Company and that the Company shall be and is the sole owner of all patents
and other rights in connection therewith as well as any privileges. Radak
further agrees to hold in strictest confidence and to refrain from using or
disclosing to any other person or entity any Confidential Trade Secret,
Proprietary and Legal Information, other than the Company, its employees,
Directors and representatives. In that regard, Radak expressly acknowledges that
he has not disclosed (other than to the Company, its employees, Directors and
representatives) any Confidential Trade Secret, Proprietary and Legal
Information. Radak specifically agrees that he will not disclose any
Confidential Trade Secret, Proprietary and Legal Information at any time in the
future (other than to the Company, its employees, Directors and
representatives). Radak further represents and warrants that, on the last day of
his employment, he will have returned to the Company all property and documents
of the Company, whether kept electronically or in hard copy form and will have
retained no copies thereof. This Section supplements the obligations of Radak
contained in Section 5 hereof.

9. Entire Agreement

This Transition Agreement sets forth the entire agreement between the parties
hereto and, except for the Confidentiality Agreement and the Indemnification
Agreement between Radak and the Company, fully supersedes any and all prior
agreements or understandings between the parties pertaining to the subject
matter hereof. For the avoidance of doubt, the December 13,

 

4



--------------------------------------------------------------------------------

2006 Employment Offer Letter, as amended (the “Offer Letter”) and the Agreement
Re: Change in Control between the Company and Radak entered into on December 18,
2006, as amended (the “CIC Agreement”), shall automatically expire as of the
date of this Transition Agreement (after which the Offer Letter and CIC
Agreement will be of no force or effect), and except as expressly provided in
this Transition Agreement, Radak shall not be entitled to any payments or
benefits of any kind in connection with a termination or resignation for any
reason. The parties agree that no amendment or modification of this Transition
Agreement shall be effective unless it is in writing signed by both parties.

10. Miscellaneous.

a. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered in person or sent by registered
or certified mail to Radak’s residence in the case of Radak or to its principal
office in the case of the Company.

b. Arbitration. Any dispute arising out of this Agreement shall be resolved
exclusively by final and binding arbitration, before a single arbitrator, in San
Diego, California pursuant to the rules of JAMS. Judgment upon any such
arbitration award may be entered by any state or federal court of competent
jurisdiction. In the event any party to this Agreement initiates any arbitration
action or proceeding in connection with enforcement of this Agreement, the
prevailing party in such action or proceeding shall be entitled to recover its
costs and attorney’s fees from the non-prevailing party.

c. Waiver. The waiver of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement. No waiver shall
be valid unless in writing and executed by the party to be charged therewith.

d. Severability/Modification. In the event that any clause or provision of this
Agreement shall be determined to be invalid, illegal or unenforceable, such
clause or provision may be severed or modified to the extent necessary, and, as
severed and/or modified, this Agreement shall remain in full force and effect.

e. Assignment. This Agreement may not be assigned by Radak. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company.

f. Governing Law and Jurisdiction. This Agreement shall be interpreted,
construed, and enforced under the internal laws of the State of California. The
courts and authorities of the State of California shall have sole jurisdiction
and venue for purposes of enforcing the arbitration agreement above.

 

5



--------------------------------------------------------------------------------

g. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one in the same Agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

QUIDEL CORPORATION

By:

 

    /s/ Robert Bujarski

      Name:    Robert Bujarski       Title:      Senior Vice President, Business
    Development and General Counsel

JOHN RADAK

            /s/ John Radak

 

6



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

In consideration of the Transition Agreement by Quidel Corporation (the
“Company”) and John Radak (“Radak”), Radak hereby gives the following General
Release which will be effective 8 days after he signs and does not revoke it.

1. Release of Claims. Radak hereby irrevocably and unconditionally releases,
acquits and forever discharges the Company, its affiliated companies and the
Releasees (as defined below) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, remedies, costs, losses, debts,
expenses and attorneys’ fees, including those arising out of or in connection
with Radak’s employment with and/or consulting for the Company and/or the
termination thereof. (All such charges, complaints, etc. are collectively
referred to herein as “Claims.”) The Claims irrevocably and unconditionally
released, acquitted and forever discharged include, for example and without
limitation, Claims arising under the federal Age Discrimination in Employment
Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866, the Americans With Disabilities Act, the California Fair Employment and
Housing Act, the California Labor Code, claims under any state, federal and
local statutes, claims for employment discrimination, tort claims and common law
employment and wrongful discharge claims.

The Claims irrevocably and unconditionally released, acquitted and forever
discharged by Radak extend to all such Claims by Radak against any and all of
the current and former owners, stockholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, divisions,
parents, subsidiaries, affiliates (and the directors, officers, employees,
representatives and attorneys of such divisions, parents, subsidiaries and
affiliates) of the Company and all other persons acting by, through, under or in
concert with any of them. All such persons and entities, as well as the Company,
are collectively referred to herein as the “Releasees”. The Claims irrevocably
and unconditionally released, acquitted and forever discharged herein by Radak
also extend to all Claims which Radak now has, owns or holds, or contends to
have, own or hold or which Radak at any time heretofore had, owned or held or
contended to hold against any of the Releasees. Radak represents that he has not
heretofore assigned or transferred or purported to have assigned or transferred
to any person or entity any Claims released, acquitted and forever discharged
herein. This General Release (a) shall not affect any Claims that Radak may have
which arise solely after the effective date of this General Release, (b) shall
not apply to any of the Company’s obligations under the Transition Agreement
dated as of                     ,              (the “Agreement”), (c) shall not
apply to any of Radak’s rights to vested benefits such as 401(k), and (d) shall
not serve as a release of any claims that cannot be released as a matter of law,
including, but not limited to, indemnification as required by law.

2. Release of Unknown and Unsuspected Claims. For the purpose of implementing a
full and complete release and discharge of the Releasees, Radak expressly
acknowledges that this General Release is intended to include in its effect,
without limitation, all Claims (as defined above) which Radak does not know or
suspect to exist in his favor at the time of execution



--------------------------------------------------------------------------------

hereof, and this General Release contemplates the extinguishment of any and all
such Claims. In this regard, Radak expressly waives the provisions of
Section 1542 of the California Civil Code, which state:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR.

Furthermore, Radak hereby expressly waives and relinquishes any rights and
benefits he may have under other statutes or common law principles of similar
effect. Radak understands that the facts under which he gives this full and
complete release and discharge of the Releasees may hereafter prove to be
different than now known or believed by him and Radak hereby accepts and assumes
the risk thereof and agrees that his full and complete release and discharge of
Releasees shall remain effective in all respects and not be subject to
termination, rescission or modification by reason of any such difference in
facts.

3. No Complaint, Charge or Lawsuit Pending. Radak represents that he has not
filed with any governmental agency or court any complaint, charge or lawsuit
against any of the Releasees involving any Claims released herein, and that,
except as otherwise permitted by law, he will not do so at any time hereafter;
provided, however, nothing in this General Release shall limit Radak from filing
an action for the purpose of enforcing his rights under the Agreement or from
filing a charge or complaint of discrimination with the EEOC.

4. Severability. The provisions of this General Release are severable, and if
any part of this General Release is found unenforceable, invalid or illegal, the
other parts of this General Release shall remain fully valid and enforceable.

5. Governing Law. This General Release and any dispute concerning the validity,
interpretation or breach of any term or condition hereof shall be construed and
interpreted under and in conformance with the laws of the State of California
applicable to contracts negotiated and to be fully performed in the State of
California.

6. Arbitration. Any dispute concerning the validity, interpretation or breach of
this General Release or any term or condition hereof or any dispute concerning
the Claims released herein shall be resolved exclusively by final and binding
arbitration as provided in Section 11(b) of the Agreement. Judgment upon any
such arbitration award may be entered by any state or federal court of competent
jurisdiction. This General Release shall be admissible in any proceeding to
enforce its terms.

7. Construction. Radak has had ample opportunity to make suggestions or changes
to the terms and language of this General Release and agrees that principles of
contract construction against the drafter shall have no application hereto.
Radak agrees that this General Release should be construed fairly and not in
favor of or against Radak or the Company as the drafter.



--------------------------------------------------------------------------------

8. Waiting Period and Right of Revocation. Radak understands that this General
Release releases any and all Claims for age discrimination, whether under state
or federal law. Radak understands that pursuant to federal law, Radak has the
right to review this General Release for 21 days before executing the same, and
that Radak has the right to revoke this General Release in its entirety at any
time within seven days after executing the same and that this General Release
will not be effective until such seven day revocation period has expired. Radak
acknowledges his right to consult with an attorney prior to signing this General
Release, and that he has been advised to consult with an attorney prior to such
signing.

9. Full Understanding of Terms. Radak represents and agrees that he fully
understands his right to discuss all aspects of this General Release with his
private attorney; that to the extent, if any, he desires, he has availed himself
of this right; that he has carefully read and fully understands all of the
provisions of this General Release; and that he is voluntarily entering into it.

Dated:                     ,             

 

JOHN RADAK

 